OPINION — AG — **** BOARD OF PHARMACY — RETAIL DRUGSTORE LICENSE FEES **** THE BOARD OF PHARMACY OF THE STATE OF OKLAHOMA IS NOT REQUIRED TO ISSUE A REGULAR RETAIL DRUGSTORE LICENSE TO FEDERAL, STATE, COUNTY AND CITY WELFARE DEPARTMENTS; TO FEDERAL, STATE, COUNTY AND CITY CLINICS; TO FEDERAL, STATE, COUNTY AND CITY HOSPITALS; TO VETERN'S HOSPITALS AND OTHER SUCH INSTITUTIONS WITHOUT CHARGE, BUT ON THE CONTRARY ARE OBLIGATED TO RECEIVE THE FEE PAYMENT PRIOR TO ISSUING A REGULAR RETAIL DRUGSTORE LICENSE. CITE: 59 O.S. 1961 353.18 [59-353.18] (ROBERT H. MITCHELL)